UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6640



JOHN THOMAS PARKER,

                                           Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; SOUTH CAROLINA
DEPARTMENT OF CORRECTIONS, William Douglas
Catoe, Director,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-99-1470-2-13AJ)


Submitted:   November 30, 2000         Decided:     December 27, 2000


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tara Dawn Shurling, Columbia, South Carolina, for Appellant. Donald
John Zelenka, Chief Deputy Attorney General, Columbia, South Caro-
lina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Thomas Parker appeals the district court’s order granting

the Respondents’ motion for summary judgment and dismissing his

petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000).

We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error.   We uphold the district court’s determination

that Parker has not demonstrated that his trial would have had a

different outcome absent any alleged errors by counsel.          See

Strickland v. Washington, 466 U.S. 668, 694 (1984).   Accordingly,

we deny a certificate of appealability and dismiss the appeal.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2